Title: To James Madison from Edmund Randolph, 27 April 1790
From: Randolph, Edmund
To: Madison, James


My dear friendWmsburg April 27. 1790.
I have been looking most anxiously for the second communication, which you promised me, as soon as you should have had an interview with the President. Many times have I endeavoured to break in an easy way to my wife the necessity of my return to N. Y; in order to try her spirits, should I go off. As often has she been thrown into an agitation of real agony. Prepared as I am, I would have entered upon the journey long ago; and were her indisposition of a common kind, or her situation no more than an usual approach to the increase of our family, I should quit her without hesitation. But she is impressed with a belief, that she cannot escape death, and, altho’ tolerably lively now, would sink, I suspect, into despair, were I to leave her. What am I to do? I see no other alternative, than this; that I must surrender the office, if my absence cannot be dispensed with. Yrs. sincerely
E. R.
